Case 1:19-cv-09439-PKC Document 250-14 Filed 07/01/20 Page 1 of 6




                Exhibit N
Case 1:19-cv-09439-PKC Document 250-14 Filed 07/01/20 Page 2 of 6




          Exhibit 14
            Case 1:19-cv-09439-PKC Document 250-14 Filed 07/01/20 Page 3 of 6


                                                                 Agr meat



               TON Issuer Inc(hereinafter referred to as "A." or "Telegram"), Telegram Group Inc. (hereinafter refmred
               to as 'TGP) and Da Vinci Capital Gmup Ltd, (hereinafter referred no as '11.1' or 'Company") (Telegram,
               TGI and Company each a "party" and together the "parties") agree as follows,


               Article:.. ?tarp=
               The purpose of this contract is to confirm the tetnis on which A appoints B, subject to atnilicable law, to
               broker the sate of a_new cryptocurrency called 'Grains" by A to potential investors identified by
               Company ("Potential Investors") located or resident in Russia and certain other jurisdictions as may be
               agreed between the parties from time to time (the "Dear) and to tenon' the patties' responsibilities and
               obligadons in relation thetete


               Article'2. Responsibilitie,s
                        Telegram will prepare all materials related to closing the Deal, endeavour to answer ntl questions
                                                                                                                 questio
                        of investors and reasonably cooperate with Cortmratyte instructions.
                        Company shall;
                        a.         subject to applicable talk identify and introduce Telegram to Pomodal Investors located
                                   or resident in Russia and sun!). other jurisdictions as may be agreed between the, parties
                                   from time to time;
                                   provide Telegram with information regarding the identity of Potential Investors
                                   (including a 'list of all Potential Investors approached by Corrq>any that it shall update
                                   each time a new Potential Investor is approached); and
                                   provide Telegram with regular updates on the status of any ongoing negotiations and the
                                   progress of the Deal,
               3.       Company is responsible for supporting the progress of the Deal, including working with investors
                        to obtain all required know-your-client materials and securities law representation letters
                        requested by Telegram, but Company does net guarantee the successful completion of the Deal,


               Article.3. Negotiation
               Company will be responsible for negotiating, he eat with Potenti         in        on h ehalf of and ptusuant
               to instructions provided by Telegram


               Art le        Fee
               I.       If Telegram suceeeds in signing saw purchase agreement(s) for Grams with one or more Potential
                        inventnr3 identified by company pursuant to this Agreement (each such purchase agreement, a
                        'Contract"), Company will receive 10% of the gross proceeds received by Telegram pursuant to
                        each Contract (the Veen,
               A *ele 5, Transfer
                        TGI shall pay, or procure the payment of the Fee within seven calendar days of receipt by
                        Telegram of cleared funds from the relevant investor pursuant to each Contract, or such other date
                        as may be agreed in writing between the parties, to such account as Company shall have notified
                        to Telegram on or before the Payment Date (as defined in the relevant Contra4t) or such other
                        date as /nay be agreed in writing between the parties.




                                                                                                                   TLGRM-015-00001263
CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
            Case 1:19-cv-09439-PKC Document 250-14 Filed 07/01/20 Page 4 of 6

                      Any amount payable under this Agreement by one party to another shall be made in full without
                      any set-off or counterclaim and shall be free and clear of deduction or withholding of any kind
                      other than any deduction or withholding required by applicable tit* or regulation.


               Article The Obligation to iseiose Materials

               Telegram shall provide Company with:
               a.     a copy of each signed Contract as soon as practicable followingexecution of such, Contract; and
                      prof of receipt of the Purchase Amount (as defined in the Contract) by way of account certificate
                      or equivalent as soon as practicable following receipt of cleared funds by Telegram.


               Article 7. Warranties ud lilndertaldngs
               I,     Company warrants to Telegram and TGI" that each of the Company Warranties set out in
                      Schedule I of this Agreement is true, accurate and not misleading as at the date hereof and that
                      each of the Company Warranties will remain tree, accurate and not misleading as at the date on
                      which any Contract is signed by Telegram and TG1 (each .a "Contract Date) and, for this
                      purpose, each of the Company Warranties will be deemed repeated on each Contract Date as if
                      any express or implied reference in the Company Wanunties to the date hereof was replaced by a
                      reference to the relevant Contract .Date,
               2,     Company undertakes to Telegram and TGI that it:
                      a.    shall not solicit, engage with or negotiate with any Potential Investor in any jutisdiction
                            in a manner in which to do so would constitute a violation of the relevant laws or
                            regulations of thatjutisdiction;
                              shall ensure that any draft Contract ncludes investor   Wanting statements   to the extent
                              required by applicable laws;
                              shall not provide a Potential Investor with    draft Contract without the prior written
                              consent of Telegram or TM- and
                      d.      shall, to the extent it is relying on an exemption from securities laws to provide
                              information to a Potential Investor, provide Telegram and TM with all reasonable
                              information that it may request to confirm that the offier to'the Potential Investor falls
                              within the relevant exemption,


               Artielea. Prohibition of Transfer of Righ ts and Obligations
               No parry may assign this Agreement and the rights and obligations aril     from to Agreement to
               parties without prior written consent from the other parties.


               Article 9. Termination of die Agreement
               Any party may immediately terminate an or pee of this Awee      t l tirrit u<tzotict




                                                                                                               TLGRM-015-00001264
CONFIDENTIAL - SUBJECT     TO PROTECTIVE ORDER
Case 1:19-cv-09439-PKC Document 250-14 Filed 07/01/20 Page 5 of 6

  Article 10. Compensation for Damages

  i.      B shall indemnify A and TQ1 for damages incurred as a result of a breach of.the obligations in
          this Agreement only if B fails to fulfill its obligation in violation of this contract due to willful or
          gross negligence,

  2.      In the case where B is liable for damages against A r r        the amount ofcorrpettsation shall not
          exceed the Fee.


  Article 11. Effective Period

          The term of validity of this Agreement shall be one year from the smote s ftlzis Agreement

          Articles 10, 12 and 1) shall            y termination of this AgiVeat nt pu tint to Article 9.


  Article 12. Governing Law
  This Agreement and any claim, dispute or difference (including any non-contractual c leatri, dispute or
  difference) arising out of, or in connection with, it or its subject matter shall be governed by, and
  interpreted in accordance with English law.


  Anklet     Competent jurisdiction
  The parties agree that the courts of England and Wales shall have exclusive jurisdiction in relation to any
  claim, dispute or difference (including any non-contractual claim, dispute or difference) arising between
  the panics in connection with this Agreement or its subject matter. Each of the parties submits to the
  jurisdicenin of the courts of England and Wales.


  Article 4. ModiffeationiChange
  Any amendment or modification of this Agreement shall be void ur ess agreed in writing between each
  party, three copies of which shall be prepared by B sta that each party will receive a copy.



  22 June,


  A Company name: TON Issuer Inc
  Representative:- Pavel Durov
  Signature;


  Company name: Telegram Group Inc.
  Representative: Pavel Durov
  Signature: c'\


  11 Company name: Da Vinci Capital Group LW.
  Representative: Oleg lelezka
  Signature:
                             „."




                                                                                                         TLGRM-015-00001265
             TO PROTECTIVE ORDER
Case 1:19-cv-09439-PKC Document 250-14 Filed 07/01/20 Page 6 of 6

                                             SCHEDULE
                                         COMPANY WARRANTIES

  Company *tenants to Telegram and Tel that
         it has the full legal capacity, power and authority to execute and deliver this Ag ement.and to
         perform its obligations hereunder;
         the entry into this Agreement will, when executed, constitute legal, valid and binding obligations
         of Company, enforceable against Company in accordance with its terms;
         its entry into this Agreement
             a. is lawful under the laws of the jurisdiction in which COMparly is established and the
                jurisdiction in which it operates (ifdifferent); and
             b. will not otintravene any law, regulation or regulatOry policy applicable to Comprmy;
         the Performance by Company of its obligations hereunder (including: idelnifYing and engaging
         with Potential Investors in commotion with the Deal):
             a is lawful under the laws of: (1) the jurisdiction of Company incorporation; (ii.) the
                 jurisdiction in which it operates (if different); and (iii) each jurisdiction in whiCh each
                 Potential Investor is established or in which it operates (if different) (Me "Relevant
                 Laws"); and
              b, will not contravene any law, regulation or regulatory policy applicable to Compny or
                 ally Potential Investor (iincluding, without limitation, the Relevant Laws);
  5.     it has;
              a„ obtained (Or procured the obtaining of) and will maintain (or procure tile maintenance of)
                 all regulatory licence's, mahorisations,„ approvals and registrations (each a Consent"),
                 and
             b. filed (or procured the tiling) with all appropriate regulatory bodies such notifications,
         that we required for Company to perform its obligations wider this Agreemetd; and
  6.     it is.in compliance with all Money Laundering Laws applicable to it, where "Money Laundering
         Laws" means the applicable laws,. rules and regulations of all jurisdictions in which Company is
         located, resident, organised or operates concerning or related to anti-money laundering, including
         but not limited to those contained in the Bank Secrecy Act and the Uniting and Strangthexiing
         America by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
         1001 and the rules and regulations thereunder, and any related or similar rules, regulations or
         guidelines, issued, administered or enforced by any Governmental Authority (as defined beloV0)




                                                      4




                                                                                                    TLGRM-015-00001266
 SUBJECT TO PROTECTIVE ORDER
